DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 03/30/2021, has been received, entered and made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1, 5, 6 and 8, the searched prior arts Ogushi et al (US 20150362870 A1),  Hironaka et al. (US 20150277300 A1), SUKESAKO et al. (US 20090196638 A1) and Suzuki et al. (US 20080253814 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a control unit configured to perform a mode to output a test chart which is formed by transferring a plurality of test toner images from the intermediate transfer member onto a plurality of sheets of the recording material, the test chart being used to adjust the transfer voltage applied to the transfer member, the plurality of test toner images being formed by applying different voltages to the transfer member, wherein the control unit is configured to adjust the transfer voltage based on a detection result of the photo sensor detecting the plurality of test toner images fixed on the recording material.”
It follows that claims 2-4 are then inherently allowable for depending on allowable base claim 1.
It follows that claim 7 is then inherently allowable for depending on allowable base claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675